Citation Nr: 0504255	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-37 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 RO decision, 
which granted service connection and a 30 percent rating for 
PTSD, effective in December 2001.  The veteran appeals the 
rating assignment.  

In August 2004, the veteran appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  At 
that hearing, the veteran withdrew his claim of entitlement 
to service connection for migraine headaches, which was also 
on appeal at that time.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally  
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for PTSD, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for PTSD, and as such, the rating 
assignment issue on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).

In any case, whether or not VCAA notice in this case is 
deemed in strict compliance with the express requirements of 
the law as found by the Court in Pelegrini II, the Board 
finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error for the reasons 
specified below.  Notice was sent prior to the transfer and 
certification of the veteran's appeal to the Board in July 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as is further discussed herein below.

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in April 2002, prior to issuance of the 
rating action on appeal.  In that letter, the RO advised him 
of what was required to prevail on his original claim, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The April 2002 letter also 
requested that the veteran furnish any additional information 
or evidence that he would like VA to obtain in regard to his 
claim.  

Further, the veteran was provided with a copy of the original 
rating decision dated in March 2003 setting forth the general 
requirements of applicable law pertaining to the assignment 
of a rating for PTSD, and was advised as to the nature of the 
evidence necessary to substantiate his claim for a higher 
rating.  In that rating decision, the RO also informed the 
veteran of the reasons for which a higher rating was not 
assigned and the evidence it had considered in denying that 
claim.  The general advisements were reiterated in the 
statement of the case issued in November 2003, which also 
contained the regulations promulgated in light of the VCAA.  
The statement of the case issued in November 2003 also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  Thus, through the March 2003 rating decision and the 
November 2003 statement of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has for all intents and purposes, if not 
explicitly, been notified of the information or evidence 
necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to a higher rating for his service-connected PTSD.  
He was afforded the opportunity to testify at a personal 
hearing before the undersigned in August 2004.  The RO has 
obtained outpatient treatment records from the VA.  Further, 
the veteran in statements and signed release forms received 
in January 2002 has identified private records, which the RO 
obtained on his behalf.  In a statement and testimony, the 
veteran's wife indicated that the veteran was taken to a 
hospital to see a psychiatrist on one occasion; however, they 
neither identified the hospital nor furnished a release form 
for the VA to obtain records, if any, on the veteran's 
behalf.  VA has also conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a comprehensive VA medical 
examination in November 2002, specifically to evaluate the 
current nature and severity of his psychiatric disorder.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for a Higher Rating

A.  Factual Background

The veteran served on active duty from October 1968 to 
October 1970.  His service included a tour of duty in the 
Republic of Vietnam, and his awards and citations include the 
Combat Infantryman Badge.  

Private medical records show that the veteran was prescribed 
anti-depressant medication beginning in 1997.  In October 
1998, a notation indicates that the veteran questionably had 
PTSD.  He was referred to a psychiatrist, who evaluated him 
in July 1999 and rendered treatment until September 1999.  In 
July 1999, the veteran was oriented.  He had no problems with 
his wife.  He wanted to isolate and hide in the house.  He 
had gained weight over the past six months due to increased 
job pressure.  He was not sleeping with nightmare and 
flashbacks, and his mind was "running a thousand 
miles/minute."  The diagnosis was PTSD and the assigned a 
Global Assessment of Functioning (GAF) scale score was 
35/100.  In August 1999 he had good eye contact.  He reported 
a good week at work, with no harassment.  There were no 
suicidal thoughts.  He did not want to bathe/shave.  
Additional private records show that he continued to take 
medication for anxiety and depression through 2001.  

In December 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In that claim, 
he stated that symptoms of his condition included depression, 
isolation from friends and family, insomnia, thoughts of 
suicide, flashbacks, and mood swings.  In a supporting 
statement, his wife described paranoid behaviors of the 
veteran.  She indicated that she once had to take him to the 
hospital when he talked about suicide, that he slept too 
much, that he would not take care of himself and exercise, 
that he had episodes of deep depression, and that he no 
longer laughed as he used to.  

VA outpatient records show that in December 2001 the veteran 
was seen in the mental hygiene clinic because he wanted to 
switch his care from the private sector to the VA.  His chart 
was reviewed, which showed that he had been treated for 
depression for many years.  It was noted that he was doing 
pretty well on his medications but still had some bad nights 
when he was unable to sleep with nightmares and flashbacks 
(the veteran himself reported that his medications were "not 
quite working").  The veteran indicated that his chief 
complaints were depression and anxiety.  He mentioned that he 
suffered from claustrophobia.  He was cooperative, friendly, 
alert, and oriented.  His mood was euthymic.  His speech was 
normal for rate and tone.  His affect was depressed.  He 
denied any memory problems.  His thought was logical and goal 
directed.  His insight was limited and his judgment was fair.  
He denied any past or current suicidal/homicidal ideation.  
The impressions were major depression and PTSD, and the 
assigned GAF scale score was 55.  

Additional VA outpatient records show that the veteran 
remained stable on psychiatric medications in 2002.  In 
August 2002, he was spending more time thinking about Vietnam 
and was depressed.  He denied any suicidal intent.  That same 
month, he was referred to another doctor for individual 
therapy, at which time he was alert and oriented times four 
and his affect and reported mood was variable and 
appropriate.  He denied current suicidal/homicidal ideation.  
In September 2002, mild paranoia about the intentions of 
others around him was related back to his PTSD.  His reported 
mood was mildly anxious.  In October 2002, he still seemed a 
bit depressed and also complained of irritability, 
impatience, and some agitation.  

In November 2002, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the veteran's emotional 
stressors during Vietnam, his history of psychiatric care 
since then, and his current symptom complaints.  The veteran 
was employed at the same company for the past 32 years, and 
he denied missing any significant length of time from work 
due to his psychological condition.  He reported that his 
marriage of 32 years was going well and that his relationship 
with his children was of fairly good quality.  He indicated 
that he was able to make friends easily.  He had been on 
various psychiatric medications.  He denied a history of 
suicide attempts.  On mental status examination, he was 
casually groomed.  His thought process was logical and 
sequential, and he denied any delusions or hallucinations.  
He had good eye contact and interacted well in the session.  
He denied suicidal or homicidal ideation.  There was no 
decline in any sort of activities of daily living.  He was 
oriented in all spheres.  His memory was intact for 
immediate, recent, and remote recall.  He described some 
obsessive/ritualistic behavior.  His speech was normal in 
rate, content, and prosody.  He described persistent anxiety 
during the day and episodes of unprovoked crying spells every 
one to two days.  He denied significant impaired impulse 
control problems.  He described nightmares more than twice a 
week, as well as flashbacks, all related to combat and/or 
Vietnam.  He described constant hypervigilance, a hatred for 
loud noises, and an inability to go hunting (which he was 
accustomed to doing).  He did not like crowds and described 
avoidant behavior.  He stated that he constantly paced around 
when he was nervous.  

The diagnosis was PTSD, and the assigned GAF score was 60, 
currently and in the past year.  The veteran was felt to be 
competent to manage his benefit payments in his own interest.  
In the conclusion, the examiner noted that the veteran 
reported nightmares and flashbacks, survivor guilt, 
hypervigilance, exaggerated startle response, problems 
concentrating, sleep difficulties, avoidance of thoughts, 
feelings and conversations associated with trauma, diminished 
interest in significant activities, and feelings of 
detachment.  The examiner noted that the veteran remarkably 
had been able to maintain a good work history, as well as 
reasonable family life, with a notation that family and 
friends have reported that the veteran had changed 
significantly since returning from Vietnam.  His prognosis 
for improvement was fair.  

VA outpatient records show that in December 2002 the veteran 
indicated that his medications have helped him.  His affect 
and reported mood was mildly depressed, and there was no 
suicidal/homicidal ideation evident.  He was encouraged to 
consider attending the Vietnam era group at the clinic.  It 
was also noted that he was not ruminating over things as much 
and was more relaxed and less agitated.  In March 2003, the 
veteran reported an acute increase in his PTSD symptoms, and 
he was encouraged to limit his exposure to PTSD triggers.  He 
was also encouraged to call if his symptoms persisted or 
worsened.  

In a March 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective in December 2001.  The veteran appealed the rating 
assignment.  

VA outpatient records show that in March 2003 the veteran 
expressed his belief that his 30 percent rating assignment 
for PTSD should be higher.  He was still depressed and was 
not doing much other than going to work.  He was looking 
forward to a planned vacation in a few weeks.  In August 
2003, he reported that his mood and symptoms remained stable 
at baseline.  He was alert and oriented times four and his 
affect and reported mood was euthymic.  There was no 
suicidal/homicidal ideation evident.  In October 2003, the 
veteran reported that his mood and PTSD symptoms fluctuated 
around baseline and that he had had a recent flare-up after 
seeing a Vietnamese man at his barbershop.  He was alert and 
oriented times four and his affect and reported mood was 
euthymic.  There was no suicidal/homicidal ideation evident.  
The nature and symptoms of PTSD were discussed and the 
veteran's experiences of hyperstartle, nightmares, 
flashbacks, avoidance of reminders, etcetera, were 
normalized.  

In a December 2003 statement, the veteran indicated that the 
RO's considerations in determining his rating assignment were 
in error.  He clarified that his choice not to attend weekly 
group therapy sessions was on the advice of his treating VA 
psychiatrist.  He also argued that his choice to continue 
working - although he felt that he should not - should not be 
held against him.  He stated that he worked out of necessity.  

At an August 2004 hearing, the veteran testified that he was 
constantly anxious and was not able to sit still.  He 
described ritualistic behavior, such as walking the perimeter 
of his house when he heard a noise.  He related that he had 
flashbacks of Vietnam and avoided crowds and watching war 
movies.  He stated that he had worked for an aluminum foundry 
for the past 33 years, in a fairly solitary job.  He 
indicated that he used a lot of sick and vacation leave from 
work due to migraines, but had used sick time for when he was 
emotionally unstable.  He stated that he was depressed most 
of the time and took anti-depressant medication.  He 
indicated that he had never been hospitalized overnight for 
psychiatric reasons.  His wife described the veteran's sleep 
difficulties, and related an incident in 2001 or 2002 when 
the veteran talked of suicide and willingly went to the 
hospital to speak with a doctor who let him return home that 
same day.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating requires:  occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
requires:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires:  occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires:  total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A review of the record shows that the veteran's service-
connected PTSD has been rated 30 percent disabling under 
Diagnostic Code 9411, since the effective date of service 
connection in December 2001.  He contends that his condition 
is more disabling than is reflected by the current rating and 
warrants a higher rating under the Rating Schedule.  However, 
after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 30  
percent disabling and does not meet the rating criteria for a  
50 percent rating under the regulations.  The medical  
evidence shows that for years, prior to presenting at the VA 
for treatment, the veteran took medication for anxiety and 
depression.  His initial diagnosis of PTSD was in July 1999, 
at which time it was noted that he had sleep impairment, 
difficulty with harassment at work, and questionable self-
care.  Beginning at the VA in December 2001, he was doing 
fairly well on his medications but still had sleep problems.  
His mood was euthymic, but he had a depressed affect and fair 
judgment.  His mood, evidently, was variable through 2002, 
with some anxiety.  

The veteran underwent a VA examination in November 2002.  He 
worked full-time in the same company for 32 years, there were 
no relationship problems with his family, and he even 
reported making friends easily (yet he avoided crowds).  
Although he continued to experience sleep difficulties with 
nightmares and flashbacks and had some obsessive/ritualistic 
behavior with reportedly persistent anxiety, it was observed 
that his speech was normal, thought processes were logical, 
and memory was intact.  Further, he was casually groomed and 
denied suicidal/homicidal ideation.  The diagnosis was PTSD, 
and the GAF score was 60 (currently and in the  past year).  

Since the examination, the veteran continued to receive VA  
treatment for PTSD symptoms, which included a mildly 
depressed mood and affect, and sleep difficulties due to 
nightmares and flashbacks.  While his mood and affect 
fluctuated, with acute increases in PTSD symptoms at times, 
the medical evidence shows that he remained essentially at or 
around "baseline."  

The Board notes that two GAF scores were included in the 
medical record  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging between 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

As shown by the medical record, the two reported GAF scores 
vary.  In 1999 before the veteran filed his claim, a GAF 
score of 35 suggests major impairment in several areas.  
Several years later, however, at the time of his VA 
examination, a GAF score suggests moderate impairment.  It is 
noted here that an examiner's classification of the level of 
a psychiatric impairment, by words or by a GAF score, is to 
be considered but is not determinative of the percentage 
disability rating to be  assigned.  38 C.F.R. § 4.126 (2004); 
VAOPGCPREC 10-95.  That is, the disability rating depends on 
evaluation of all the evidence.  At any rate, when the 
veteran was assigned a GAF score of 35 (i.e., major 
impairment in several areas) by a private psychiatrist in 
July 1999, the veteran was apparently experiencing increased 
pressure at work.  In November 2002, the VA examiner's 
assignment of a GAF score of 60 followed a comprehensive 
review of the claims file, to include the prior history of 
private psychiatric treatment.  Moreover, the examiner's 
assignment encompassed both the veteran's current 
psychological, social, and occupational functioning as well 
as his functioning for the previous year.  In other words, 
his GAF score assignment of 60 represented moderate 
impairment dating back to the effective date of service 
connection in December 2001.  The GAF score of 60, in the 
opinion of the Board, carries more weight than does the GAF 
score of 35, which was rendered a couple of years prior to 
the veteran's claim and referred to the status of his 
functioning at a more remote period of time.  

The Board finds that the medical evidence, particularly from 
the time that the veteran filed his initial claim, reflects 
few of the symptoms which typify 50 percent disability under 
the rating criteria.  For instance, there is no evidence of 
circumstantial (or circumlocutory or stereotyped) speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, impaired 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships.  Rather, the clinical findings in the record 
are more consistent with the rating criteria for a 30 percent 
rating, that is, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms 
by which the veteran was primarily affected.  Those symptoms 
include depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.  Despite such symptoms, the record 
demonstrates that he generally had adequate functioning in 
social and occupational environments, as evidenced by his 
ability to maintain a good work history and reasonable family 
life.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 30 percent for PTSD.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that this is an initial rating case, and the 
Board has taken into consideration "staged ratings" for 
various periods of time since service connection was 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that the evidence shows that the 
veteran's PTSD was not more than 30 percent disabling from 
the effective date of service connection in December 2001.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


